CaSe 2217-CV-12359-BAF-D'RG ECF. NO. 47-2 filed 12/26/18 Page|D.l775 Page 1 Of 2

EXHIBIT A

_ CB_S€ 2217-CV-12359-BAF-DRG ECF NO. 47-2 filed 12/26/18 PHQQ|D 1776 Page_'g Of 2

iiinited States District Coiurt
Eastern District of Michigan

 

 

d

 

 

 

Subpoei/za in a Civz'l Cczse and Rez‘um ofServz`c_e Form '

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piainiiif(sj: . ~ norendani($):
Wenclell Shane l\/lacl<ey v. James l\/lichael Berryman, et all
To: Lenawo_e Couniy Prosoouior's office CASE No. \ 17-12359
425 N. lVlain St., 2"d Floor l JUDGE BERNARD A. FRlED|\/|AN
Adrian, l\/ll 49221 l SUBPOENA FOR ATTENDANCE AT TRlAL
I SUBPOENA FOR ATTENDANCE AT A DEPOSIT|ON
X l DOCUl\/lENT PRODUCT|ON_REQUEST ONLY
l l‘PROPERTY lNSPECT|ON REQUEST ONLY

 

 

 

COlVllVlAND TO APP"EAR YOU ARE HEREBY COl\/ll\/lANDED to appear at the place, date and time specified below to

 

 

in the above case, and, if so indicated, to bring certain documents with you.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plac_e: ~ Date: l
Timei l l
\ l APPEARANCEW\TH DooulleNTs (SEE oESchPTloN
| | APPEARANCE WlTFlouT Dooullel\lTs
colvllleND l=oR You ARE HEREB'Y coil/liviANDED io nave the following documenis, objects or inings
DOCU'V'ENTS place listed below, or allow the inspection of the below-listed property al ine date and lime
Place: l Date:‘ ' l November 29, 2018 '
Rosati Schultz Jopplch & Amtsbuechler, PC
27555 E)<ecutive Drivel Ste. 250 Time: l By 5:00 p.m.

 

 

Farmington Hllls. l\/|l 48331

 

 

 

 

 

 

 

Description of documents/items to be produced or property to be lnspected:

 

Any and all documents, correspondence, audio/Video reo`ordings, electronic evidence or other materials of any
kind pertaining in any way to Wendell Shane Mackey, DOB 9/16/65, including but not limited to any arrests,
prosecutions, Personal Proteotion Ordcrs by or against this individual, correspondence with the Lenawec County

Prosecutor’s Offioe etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This subpoena is issued by (namel address and Date of execution Slgnature of lssulng attorney/court officer
number of attorney'.)

Ho|ly S. Battersby (P72023) November15, 2018 m

27555 E><eouiivo orive, Sle. 250 M /§// /\
l=armingion i-lill=~,l lvll 48331 - 4 . on behalf of the / L~/‘/ v cf./

.(248) 489~4100 \ \ Plaintlff | X| Defendant "

 

 

 

 

 

INT-O129-MlE-4/92 REV. 4/94 l PAGE ONE OF TWO

 

 

